DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

 Response to Amendment
	Applicant amendments filed 09/29/2022 have been entered. 

Status of Claims
	Claims 1-2, 4-14 remain pending in the application, with claims 1-2 and 4-10 being examined and claims 11-14 remaining withdrawn pursuant to the election filed 02/24/2022. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/0000009-A) in view of Cate (US-2014/0178978-A1).
Regarding claim 1, Cho teaches a device for qualitative analysis and quantitative analysis comprising a rotatable platform (platform 210) and a plurality of microfluidic structures disposed radially and symmetrically on the rotatable platform (210), wherein each of the plurality of the microfluidic structures comprises ([0075], Figures 2, 3): 
	It is understood that platform 210 shown in Figures 2, 3 will have a plurality of microfluidic structures that are arranged radially and symmetrically on the platform 210. 
a sample injection unit configured to receive an injection of a respective fluid sample containing heavy metals, an entirety of the sample injection unit being located in a top layer (upper plate 211 and adhesive film 230) of the rotatable platform (210), the sample injection unit including a space configured to receive the respective fluid sample and an opening configured to receive the injection of the respective fluid sample ([0080], Figure 3); 
	In viewing Figure 3, the platform 210 is made of an upper plate 211 and lower plate 213 that are joined by adhesive film 230 ([0080]). It is being interpreted that the upper plate 211 and adhesive film 230 will make up a top layer and the lower plate 213 will make up a bottom layer, herein when referring to the top layer reference number 211 and 230 will be used. There is an inlet port 211a that will form part of the sample injection unit that is located on the top layer (211 and 230), specifically the opening ([0077], Figure 3). It is understood that the cutout of the adhesive film 230 that is aligned with inner chamber 213a defines a space configured to receive fluid sample where the adhesive film 230 is a part of the top layer ([0077], Figure 3). Therefore, the sample injection unit (being made up of inlet port 211a as the opening and the space defined by the adhesive film 230 above chamber 213a being a space configured to receive fluid sample) will be entirely located in a top layer (upper plate 211 and adhesive film 230).  
the detection unit (absorber 220) coated with an organic substance configured to produce a color development reaction with the heavy metals of the fluid sample, the detection unit (220) being inserted onto a portion of a bottom layer (lower plate 213) of the rotatable platform (210), the detection unit (210) being sandwiched between the top layer (211 and 230) and the bottom layer (213) of the rotatable platform (210) ([0076], [0080], Figure 3); and 
	It is stated by [0080] that the absorber 220 is drawn between the upper plate 211 and the lower plate 213, where it is understood that once the upper plate 211, lower plate 213, and adhesive film 230 are put together, the absorber 220 will be sandwiched between the top layer (made of upper plate 211 and adhesive film 230) and bottom layer (lower plate 213). Further, in an alternative embodiment of Cho that has absorbers 320, there is a reaction region 321, where the reaction region 321 is any one of an antibody, enzyme, protein, or nucleic acid, which are all understood to be organic substances ([0102]). Further, it is stated by [0102] that a signal generated due to the reaction of a specific substance in the sample may be color or fluorescence, where the substance can be heavy metals. It is understood that the absorber 220 seen in Figure 3 will be similar to the absorber 320 seen in Figure 4, where it will have an antibody, enzyme, protein, or nucleic acid placed on it to detect heavy metals because all the fluid devices of Cho are directed to a sample detection apparatus ([0104]).  
wherein each of the plurality of the microfluidic structures is configured to receive a different kind of the respective fluid samples than other ones of the plurality of the microfluidic structures, 
	It is seen in Figure 3 that there are multiple ports 211a that will allow fluid to be injected into multiple chambers 213a. 
wherein the device is configured to provide a qualitative analysis of the fluid samples through the respective color development reaction of the heavy metals in the respective detection unit (220).
	From [0102], it states that a color or fluorescence can be produced in the reaction region 321 on strip 320. This is understood to be a qualitative analysis, and that a similar reaction will occur on the absorber 220. 
	Figure 3 of Cho does not appear to teach a microfluidic siphon channel which is a passage providing fluid communication between the sample injection unit and one end of a detection unit; 
	In an alternative embodiment of Cho, Cho teaches where a rotatable platform includes a microfluidic channel (Cho; [0084]). 
	Specifically, Cho teaches a platform 310 that has a microfluidic channel 331a that connects first chamber 313a and second chamber 313b ([0084], Figure 4). 
	It would have been obvious to one skilled in the art to modify the rotatable platform seen in Figure 3 of Cho such that it includes the chamber 313b and microfluidic channel taught by Cho because Cho teaches that with a configuration of a first chamber, second chamber, and microfluidic channel, it prevents sample from contacting the absorber during a pretreatment process (Cho; [0090]). 
	With this combination, the platform 210 in Figure 3 will have chamber 213a, where there will now be a second chamber connected to chamber 213a by a microfluidic channel similar to that seen in Figure 4 of Cho. Where then the second added chamber will be connected to the absorber 220 in the same way it is seen in Figure 4. Further, it is understood that the fluid movement on platform 210 will be similar to that described for the platform seen in Figure 4, where [0090] states that the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of the platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. Therefore, it is understood that the flow of fluid in the modified platform of Cho will be as follows: fluid will be inserted into the injection unit (inlet port 211a and space created by the cutout in adhesive film 230), then fluid will be in inner chamber 213a, then the added microfluidic channel, then the second added chamber, and then the absorber 220. 
	Modified Cho does not teach a ruler configured to measure a color developed distance of the color development reaction, the ruler being located on the bottom layer of the rotatable platform, 
and the device is configured to provide a quantitative analysis of the fluid samples through measurement of the respective color developed distances
	In the same problem solving area of determining the length of a colored region in a flow channel, Cate teaches a measurement scale (Cate; [0023]). 
	Specifically, Cate teaches a device 10 with a measuring scale 22 imprinted on the surface of the assembled device 10 (Cate; [0023], Figure 1B). As stated by the abstract, analyses for chemical detection includes metal complexation. 
	It would have been obvious to one skilled in the art to modify the platform of modified Cho such that it has the measuring scale imprinted on the lower plate as taught by Cate because Cate teaches that as a liquid moves along a capillary flow path and the flowing analyte reacts with a reagent, a color develops along the flow path, where the measurement scale is able to measure the distance without having to differentiate color hues and intensities (Cate; [0010], [0012]). 
	It is understood that as Cate teaches where the measuring scale 22 is imprinted on the surface of the assemble device, where the device 10 of Cate has two surfaces, top impervious surface 26 and impervious layer 28 (Cate; [0024], [0025]), Figure 1C). As such it is understood that the measuring scale 22 could be printed on either the top liquid impervious surface 26 as exemplified in [0025] and Figure 2B of Cate, or it may be printed on the impervious layer 28, which is the bottom impervious layer. 
It has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. MPEP §2144.04 (VI)(C). The rearrangement in this case does not modify the operation of the device because the scale will still indicate color distance and will still be viewable whether it is on the top surface or the bottom surface of Cho, as the upper and lower plates of Cho may be made of plastic, silicon, or glass where glass is understood to be transparent (Cho; [0009]). The benefits of this modification includes measuring the distance without having to differentiate color hues and intensities (Cate; [0010], [0012]). 
	It is understood that the scale of Cate will allow for a quantitative analysis to be performed. 
Regarding claim 2, modified Cho further teaches wherein each detection unit comprises a respective development area coated with the organic substance configured to produce a color development reaction with the heavy metals of the respective fluid sample so that the respective fluid sample is developed and a respective reservoir area connecting the respective microfluidic channel with the respective development area, wherein each reservoir area is provided in the one end of the respective detection unit and the respective microfluidic siphon channel is connected to a side of the reservoir area of the respective detection unit, see claim 1 supra.
	It is understood that the absorber 220 seen in Figure 3 of Cho will be similar to the absorber 320 seen in Figure 4 of Cho, where the absorber 320 has a reaction region 321 that is an antibody, enzyme, protein, or nucleic acid that can change color of fluorescence due to the detection of heavy metals (Cho; [0102]). Further, Cho has been modified such that it will now have an additional chamber that is connected to chamber 213a by a microfluidic siphon channel as seen in Figure 4 of Cho, where the additional chamber is a reservoir area. 
Regarding claim 4, modified Cho teaches the device according to claim 2. Modified Cho further teaches wherein the device is configured to move the respective fluid samples by:
a first rotation of the rotatable platform (210) and then stopping the first rotation so that the fluid sample injected into each respective sample injection unit is moved to the respective microfluidic siphon channel;
a second rotation of the rotatable platform (210) so that the fluid sample moved to each respective microfluidic channel is moved to the respective reservoir area; and 
stopping rotation of the rotatable platform (210) so that the fluid sample moved to each respective reservoir area is developed in the respective detection unit (220).
	 Cho teaches that is observed that fluid moves through the absorber at various velocities using various rotation speed programs (Cho; [0120]). [0107] of Cho describes where a control unit controls the rotation of all of the microfluidic devices described (devices seen in Figures 1, 2, and 4), as such it is understood that all platforms will be capable of rotating as described later on in Cho. [0124] of Cho states that the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds, then rotating at 6000 rpm to drain the absorbed fluid, rotating it at a slower rotation speed, and then absorbing fluid. [0090] of Cho states that when the platform 310 is rotationally driven, foreign mater or particles are pushed away from the edge of platform 310 where separated liquid sample moves to the absorber 320 through microfluidic channel 331a. As the platform 210 of Cho has been modified to have an additional chamber and microfluidic channel, it is understood that fluid will similarly move through the components of modified Cho as they are described in [0090] of Cho in relation to the embodiment seen in Figure 4. 
	Note: recitation of the device being configured to have a first rotation, second rotation, and stopping the rotation of the rotatable platform is an intended use of the device and does not provide additional structural limitations to the device. As the prior art is capable of being rotated at a first rotation, stopping the first rotation, a second rotation, and a stopped rotation, the prior art will read on the limitations of claim 4. 
	Regarding claim 5, modified Cho teaches the device according to claim 4. Modified Cho further teaches wherein each microfluidic siphon channel includes a portion of a “U” shaped tube that is configured to receive the respective fluid sample after the first rotation and before the second rotation of the rotatable platform. 
The platform 210 of Cho has been modified such that it now has an additional chamber connected by a microfluidic channel as taught by the embodiment seen in Figure 4 of Cho. It is stated by [0090] of Cho that when the platform 310 is rotationally driven, foreign matter or particles are pushed away from platform 310 where separated liquid sample moves to the absorber 320 (detection unit) through microfluidic channel 331a. It is also seen in Figure 4 that the microfluidic channel 331a (microfluidic siphon channel) has a U-shape. 
Regarding claim 6, modified Cho teaches the device according to claim 4. Modified Cho further teaches wherein the first rotation of the rotatable platform (310) is performed at 2000 to less than 4000 RPM for 5 to 20 seconds and the second rotation of the rotatable platform (310) is performed at 4000 to 6000 RPM for 3 to 10 seconds. 
	[0124] of Cho states that in an experiment, the platform is rotated at 2000 rpm, absorbing the fluid for 10 seconds to the absorber, rotating it at 6000 rpm to drain the absorbed fluid. 
	Note: recitation of the speeds that the rotatable platform is rotated is an intended use of the device, and does not provide additional structure to the device. As long as the prior art is capable of being rotated at 2000 to 4000 rpm and 4000 to 6000 rpm, the prior art will read on the claim limitations of claim 6.
	Regarding claim 7, modified Cho teaches the device according to claim 1. Modified Cho further teaches wherein the rotatable platform (310) is a circular disk having a diameter of 12 cm to 20 cm.  
	[0111] of Cho states that the absorber is cut to a size of 45 mm x 3 mm. It is understood from Figures 2-3 that the absorbers will be placed in a radial formation around the disk. As such there will be two absorbers directly across from one another. Therefore, the diameter of the disk as a whole will be at minimum 90 mm, or 9 cm. In viewing Figures 2-3, it can be seen that the absorbers across from one another have a central region as well as an area at the edge of the disk beyond the absorbers. It is therefore understood that the diameter of the disk may be between 12 cm to 20 cm. 
	Note: when the only difference between the prior art and the claims is the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, see MPEP 2144.04 IV.A. 
	Regarding claim 8, modified Cho teaches the device according to claim 1. Modified Cho further teaches wherein each detection unit is made of paper. 
	It is stated by [0101] of Cho that absorber 220 can be made of paper. 
Regarding claim 9, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by modified Cho and the apparatus of modified Cho is capable of working on Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Cho (see MPEP §2115). 
Note: [0102] of Cho states that certain substances that can be detected include heavy metals. 

Claim 9 is alternatively rejected and claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over translated Cho (KR-2013/0000009-A), and Cate (US-2014/0178978-A1), in further view of Rupp (US-2003/0203495-A1). 
Regarding claim 9, if it is determined that modified Cho does not teach wherein the heavy metals included in each of the fluid samples comprise Fe2+, Zn2+, Hg2+, Cr6+, Ni2+, or Cu2+, in the same problem solving area of detecting elemental imbalances, Rupp teaches a self-diagnostic test for screening elemental mineral imbalances using mineral specific reagents to a sample from a patient (Rupp; [0002], [0011]). 
	Specifically, Rupp teaches suitable reagents include: dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN (understood to be 1-(-2-pyridylazo)-2-naphthol (see Table 1). As described in the instant specification on pages 18 and 19, PAN (1-(2-pyridylazo)-2-naphthol), bathophenanthroline, dimethylglyoxime, diphenylcarbazide, and dithizone are all described as an organic substance. Where the listed compounds of Rupp detect nickel, iron, copper, lead, and mercury as seen in Table 1. 
It would have been obvious to one skilled in the art to modify the reaction region of modified Cho such that it has dimethylglyoxime, bathophenanthroline, dithizone, diphenylcarbazide, or PAN as taught by Rupp, because Rupp teaches that it is beneficial to detect excessive levels of naturally occurring minerals to prevent toxicity in the human body and that the listed reagents are capable of detecting certain elements (Rupp; Table 1, [0003], [0004]). 
It is understood that the absorber 320 of Cho has a reaction region 321, where the absorber 220 will similarly have a reaction region as all the platforms are directed to a sample detection apparatus (Cho; [0104]). 
Regarding claim 10, modified Cho teaches the device according to claim 9. Modified Cho further teaches wherein the organic substance that coats the first detection units comprises dimethylglyoxime, bathophenanthroline, dithiooxamide, dithizone diphenylcarbazide, or 1-(2-pyridylazo)-2-napthol, see claim 9 supra.

Response to Arguments
Applicant’s arguments, see page 7, filed 09/29/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of translated Cho (KR-2013/0000009-A) and Cate (US-2014/0178978-A1), where an alternative embodiment of Cho is now being used to reject the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796